                                           Case 3:20-cv-05675-WHO Document 6 Filed 01/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JABRIE BENNETT,                                      Case No. 20-cv-05675-WHO
                                                         Petitioner,
                                   8
                                                                                              ORDER TO SHOW CAUSE
                                                  v.
                                   9
                                                                                              Re: Dkt. No. 1
                                  10     JEFF LYNCH,
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Jabrie Bennett, a prisoner of the State of California, filed a habeas corpus

                                  14   petition pursuant to 28 U.S.C. § 2254. Dkt. No. 1. Petitioner has paid the $5.00 filing fee. His

                                  15   petition sets forth one claim challenging the constitutionality of his conviction in state court:

                                  16   violation of Petitioner’s Fourteenth Amendment right to equal protection when the trial court

                                  17   denied his motion pursuant to Batson v. Kentucky, 476 U.S. 79 (1986), regarding a dismissed

                                  18   Black juror.

                                  19          This claim, when liberally construed, is cognizable and potentially meritorious. Good

                                  20   cause appearing, Respondent is hereby ordered to show cause why the petitioner should not be

                                  21   granted.

                                  22          To facilitate resolution of this case, it is further ordered as follows:

                                  23              1. Petitioner shall serve Respondent and Respondent’s attorney, the Attorney General

                                  24                   of the State of California, with a copy of this order and the petition with all

                                  25                   attachments.

                                  26              2. Consistent with Habeas Local Rule 2254-6, Respondent shall file with the Court

                                  27                   and serve on Petitioner, within 60 days of service of the petition and this order, an

                                  28                   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254
                                          Case 3:20-cv-05675-WHO Document 6 Filed 01/04/21 Page 2 of 2




                                   1                 Cases, showing cause why a writ of habeas corpus should not be granted based on

                                   2                 the claims found cognizable herein. Respondent shall file with the answer and

                                   3                 serve on Petitioner a copy of all portions of the state trial record that have been

                                   4                 transcribed previously and that are relevant to a determination of the issues

                                   5                 presented by the petition.

                                   6             3. If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with

                                   7                 the court and serving it on Respondent within 30 days of the date the answer is

                                   8                 filed.

                                   9             4. Respondent may file, within 60 days, a motion to dismiss on procedural grounds, in

                                  10                 lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the

                                  11                 Rules Governing Section 2254 Cases. If Respondent files such a motion, Petitioner

                                  12                 shall file with the court and serve on Respondent an opposition or statement of non-
Northern District of California
 United States District Court




                                  13                 opposition within 30 days of the date the motion is filed, and Respondent shall file

                                  14                 with the Court and serve on Petitioner a reply within 14 days of the date any

                                  15                 opposition is filed.

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 4, 2021

                                  18
                                  19
                                                                                                    William H. Orrick
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                        2
